Citation Nr: 1415354	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-20 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to December 1963.

This matter comes before the Board of Veterans'Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2012 the Veteran appeared at the Houston RO and testified by videoconference before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is in the claims file.


FINDING OF FACT

The Veteran's tinnitus is related to excessive noise exposure in service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran reports that he was exposed to excessive loud noise during service; and says that he began having ringing in the ears during service.  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  As tinnitus is a diagnosis based on purely subjective complaints, the Board may accept the Veteran's statements in this regard.  

During his 2012 Board hearing the Veteran testified that he worked in a welding shop with heavy equipment.  He also testified that they would regaruly go out in the boondocks while he was in Germany and blow up different weapons.  He added that his exposure to all of this noise was unprotected.  Absent any evidence to the contrary, the Board finds the Veteran's assertion of hazardous noise exposure and concomitant ringing in the ears during service to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (providing that the Board is charged with the duty to assess the credibility and weight given to evidence).  The Veteran also avers that he continues to suffer from tinnitus.  Although he denied tinnitus during an October 2009 Review of Symptoms by a private physician, according to the Veteran his tinnitus comes and goes; that is, it is recurrent, and is progressively worsening.  Accordingly, as there is credible lay evidence of recurrent tinnitus during and since service, and according the Veteran all reasonable doubt, the Board finds that the criteria for a grant of service connection are met.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (notating that nothing in the regulatory or statutory provisions requires both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself).


ORDER

Service connection for tinnitus is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


